Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater, Jr. et al (PG Pub 2005/0194603 A1) and Thompson et al (PG Pub 2007/0287208 A1).
Regarding claim 1, Slater, Jr. teaches an element assembly comprising: an element (20/30, fig. 10); a bonding portion (solder 80) and electrically connected (through layers 35 and 60) to the element; and a heat conversion layer (Ti 32, which is in layer 35, figs. 6 and 10, paragraph [0039]) that is formed on or above the bonding portion.  
Slater, Jr. does not teaches the Ti layer 32 to be a heat conversion layer that generates heat on a basis of light emitted from above the mold portion through the mold portion.
Ti layer is the same material, i.e. titanium (see claim 3 of the current application and paragraph [0039] of Slater, Jr.), as disclosed by Applicants for the heat conversion layer.  Thus, the Ti layer 32 can function as a heat conversion layer that generates heat on a basis of light emitted from above the mold portion through the mold portion.
Slater, Jr. does not teach a mold portion that covers the element.
In the same field of endeavor, Thompson teaches a mold portion (36/37,f ig.3)  that covers the element (31), for the benefit of protecting the element and increasing light extraction (paragraph [0003]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a mold portion that covered the element for the benefit of protecting the element and increasing light extraction.
Slater, Jr. in view of Thompson teaches the “bonding portion provided below the mold portion”.
Regarding claim 2, Slater, Jr. teaches the element assembly according to claim 1, wherein an orthographic image of the bonding portion is included in an orthographic image of the heat conversion layer (fig. 10).  
Regarding claim 3, Slater, Jr. teaches the element assembly according to claim 1, wherein the heat conversion layer includes at least one material selected from titanium (paragraph [0039]), chromium, or nickel.  
Regarding claim 4, Slater, Jr. teaches the element assembly according to claim 1, wherein the heat conversion layer also serves as a wiring line that electrically connects the element and the bonding portion together (fig. 10).  
Regarding claim 5, Slater, Jr. teaches the element assembly according to claim 1, wherein the heat conversion layer is arranged at a level lower than the element (fig. 10).  
Regarding claim 6, Slater, Jr. teaches the element assembly according to claim 1, wherein the mold portion is transparent to light having a wavelength of less than or equal to 1.0 x 10-6 m (encapsulate LED that emits visible or UV to extract light, paragraphs [0060][0003], fig. 3).  
Regarding claim 7, Slater, Jr. teaches the element assembly according to claim 6, wherein the wavelength of the light is 8 x 10-7 m to 1.0 x 10-6 m (encapsulate LED that infrared to extract light, paragraphs [0060][0003], fig. 3; infrared is known to include a wavelength between 8 x 10-7 m to 1.0 x 10-6
Regarding claim 8, Thompson teaches the mold portion includes a polyimide resin (abstract) having photosensitivity (UVP cured, paragraph [0074]).  
Regarding claim 9, Slater, Jr. teaches the element assembly according to claim 1, wherein a part of the bonding portion includes solder (solder 80, fig. 10, paragraph [0062]) or a conductive adhesive.  
Regarding claim 10, Slater, Jr. does not teach the element assembly according to claim 1, wherein a thermal resistance value Rth-1 of the heat conversion layer is higher than a thermal resistance value Rth-2 of the bonding portion.  
It is well known that a thermal resistance value Rth-1 of titanium (the heat conversion layer) is higher than a thermal resistance value Rth-2 of SnAg (the bonding portion).  
Regarding claim 11, Slater, Jr. teaches the element assembly according to claim 1, wherein the element includes a light-receiving element, a light-emitting element (LED 100, fig. 10, paragraph [0050]), a light reflection element, or an optical modulation element.  
Regarding claim 12, Slater, Jr. in view of Thompson teaches (see claim 1) an element and mounting substrate assembly comprising an element assembly and a mounting substrate, wherein: the element assembly includes an element, a mold portion that covers the element, a bonding portion provided below the mold portion and electrically connected to the element, and a heat conversion layer that is formed on or above the bonding portion and that generates heat on a basis of light emitted from above the mold portion through the mold portion; the mounting substrate includes at 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899